  Case: 4:20-cv-00434-CDP Doc. #: 9 Filed: 06/02/20 Page: 1 of 2 PageID #: 30



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MERLE L. ENNIS,                                )
                                               )
             Plaintiff,                        )
                                               )
      v.                                       )      No. 4:20 CV 434 CDP
                                               )
ANDREW M. SAUL, Commissioner                   )
of Social Security,                            )
                                               )
             Defendant.                        )

                           MEMORANDUM AND ORDER

      Plaintiff Merle Ennis brings this action seeking judicial review of an adverse

decision of the Social Security Administration. The Commissioner of Social

Security has not yet answered plaintiff’s complaint. The Commissioner now moves

to stay this action, averring that the Social Security Administration’s response to the

global COVID-19 pandemic and resulting public health guidance and directives has

caused it to suspend in-office services to the public, which includes the production

of the administrative records required to adjudicate Social Security appeals such as

this one. The Commissioner therefore requests that this action be stayed until such

time as he is able to produce a certified transcript of the record. Plaintiff does not

objection to the motion. Upon consideration, I will deny the Commissioner’s

request to indefinitely stay this matter but will grant him additional time to answer

plaintiff’s complaint and submit the required administrative record. If the
  Case: 4:20-cv-00434-CDP Doc. #: 9 Filed: 06/02/20 Page: 2 of 2 PageID #: 31



Commissioner later determines that additional time is required, he may, of course,

file an another motion requesting appropriate relief.

      Accordingly,

      IT IS HEREBY ORDERED that defendant Commissioner of Social

Security’s Motion for Stay of Proceedings [8] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner is granted sixty (60)

days from the date his answer is due, up to and including July 31, 2020, to answer

plaintiff’s complaint and submit the administrative record. In the event the

administrative record is unable to be prepared and filed by this date, the

Commissioner may file an appropriate motion seeking further relief. Any such

motion must be filed no later than July 24, 2020.




                                       ____________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE



Dated this 2nd day of June, 2020.




                                         -2-
